616 So. 2d 7 (1993)
Joseph BURTON, Petitioner,
v.
STATE of Florida, Respondent.
No. 80071.
Supreme Court of Florida.
January 21, 1993.
Joseph Burton, in pro. per.
Robert A. Butterworth, Atty. Gen., and Peggy A. Quince and Brenda S. Taylor, Asst. Atty. Gen., Tampa, for respondent.
OVERTON, Justice.
We have for review Burton v. State, 600 So. 2d 1110 (Fla. 2d DCA 1992), in which the district court addressed the same question we recently answered in State v. Johnson, 616 So. 2d 1 (Fla. 1993).[1] In accordance with our decision in Johnson, we quash, in part, the decision of the district court in the instant case.
Nevertheless, we approve Burton's sentence. The record in this case reflects that Burton was sentenced under section 775.084, Florida Statutes (1989), because of several prior felony convictions. None of the prior conviction categories under which Burton was habitualized were altered by the amendments to section 775.084 contained in chapter 89-280, Laws of Florida. Consequently, we approve the result of the district court's decision because Burton's sentence is not affected by our decision in Johnson. We decline to consider the remaining issues raised by Burton.
It is so ordered.
BARKETT, C.J., and McDONALD, SHAW, GRIMES, KOGAN and HARDING, JJ., concur.
NOTES
[1]  We have jurisdiction. Art. V, § 3(b)(3), Fla. Const.